DISSENTING OPINION.
Appellant filed his bill in the chancery court of Scott County against appellee, the board of supervisors of that county, to enjoin the latter from levying the 1940-1941 taxes on his lands in that county. Equity jurisdiction was invoked upon the ground there was no adequate remedy at law. That is the question, and the only question, in the case, although there are other questions leading into it which become a part of it. There is no dispute as to the facts. Before the bill was filed the equalization meeting of the board of supervisors had passed and so had the equalization meeting of the State Tax Commission and also the final meeting of the board of supervisors correcting and approving the rolls. The board of supervisors had complied with the statute requiring notice to the taxpayers of the latter meeting. Those meetings of the board of supervisors and the Tax Commission are provided *Page 25 
for in Sections 3162, 3163, 3164, 3165, 3167, 3176, 3177 and 3178, of the Code of 1930. At the final meeting of the board, notice of which had been given appellant along with all other taxpayers, appellant made no objection to the assessment of his lands, as he had the right to do, therefore the rolls were approved so far as he was concerned. He waited and proceeded under Sections 3191 and 3194 of the Code. The applicable provisions of Section 3191 are the first and last paragraphs, which follow:
"The board of supervisors of each county shall have power, upon application of a party interested; or by the tax assessor on behalf of such party, or otherwise as prescribed herein to change an assessment in the manner herein provided, at any time after the assessment roll containing such assessment has been finally approved by the state tax commission, under the following circumstances, and no other:
                    .   .   .   .   .   .   .
"14. When the property has been assessed for more than its actual value; but the board shall require proof of the overvaluation by two or more persons who know of their own personal knowledge that the property is assessed for a higher sum than its true value."
He made application to have the assessed value of his lands reduced from $16,850 to $13,268, being a total reduction of $3,582, and made the necessary proof required by the statute for that purpose. The board of supervisors made the following order thereon:
"It is, therefore, ordered by the Board of Supervisors of Scott County, Mississippi, that the assessment on pages and lines be set forth in said schedule be reduced from $16,850.00 to $13,268.00, being a total reduction of $3,582.00 for the years of 1940-1941.
"It is further ordered, that the Clerk of this Board certify two copies of this order to the State Tax Commission, for its approval or disapproval; and, if the foregoing order be approved by the State Tax Commission, the Clerk of this Board is hereby authorized and directed *Page 26 
to change the Original Assessment Roll in his office, and the Sheriff and Tax Collector of this County is hereby authorized and directed to change the Copy in his possession, to conform with the provisions of this order; and the Sheriff and Tax Collector be given the proper credit therefor, including district taxes."
Section 3194, Code of 1930, provides that the board of supervisors shall certify a copy of their order up to the State Tax Commission for approval or disapproval. That was done, and the State Tax Commission entered the following order, which they certified back to the board of supervisors as required by the statute:
"The order of the Board of Supervisors, on the reverse side hereof, reducing or changing an assessment, is on Mar. 26, 1941, by the undersigned, hereby Disapproved.
"The State Tax Commission "By M.C. Young, "Vice Chairman
"Filed Mar. 12, 1941 "The State Tax Commission "By A.S. Coody, "Secretary"
The board of supervisors entered no further order in the matter. However, they were proceeding to levy taxes for the years involved on the assessment as originally approved and not on the reduced assessment disapproved by the Tax Commission; in other words, treating the action of the State Tax Commission as final. Thereupon appellant filed his bill to enjoin the levy. The cause was heard on bill, exhibits, answer, demurrer and evidence, resulting in a decree in favor of the board of supervisors.
Sections 62 and 3179, Code of 1930, give any taxpayer aggrieved at the action of the board of supervisors in fixing the value of his land for taxation, the right of appeal to the circuit court. There is no merit in the argument that there was no adverse order of the board of supervisors from which Stuart could appeal, as provided by the statute. What occurred between the board of supervisors *Page 27 
and the Tax Commission amounted to nothing less than a refusal by the former to grant the relief asked. That judgment was final. In other words, the board of supervisors said to Stuart, by its order, the relief is granted provided the Tax Commission concurs, if the Tax Commission refuses to agree it is denied. The Tax Commission refused and certified its judgment so doing to the board of supervisors, as required by the statute. The order of the board of supervisors was conditional and the condition was not complied with. It necessarily followed that the order was revoked. Furthermore, Stuart began the proceeding before the board of supervisors. The proceeding, therefore, was not against him but by him. He was affected with notice that the action of the board was not final but subject to approval by the Tax Commission. He was, therefore, due to keep watch on the proceedings of the board of supervisors in order to ascertain when the judgment of the Tax Commission should be certified back, thereby making the order of the board one of denial instead of a grant of relief. If Stuart had any doubt about whether the order of the board was final from which he had the right to appeal to the circuit court, he was due to ask the board to make it final, and if the board had refused to act certainly it would have amounted to a denial of his claim of overvaluation.
The taxpayer's remedy is by appeal to the circuit court, which is exclusive. In Madison County v. State Highway Commission,191 Miss. 192, 198 So. 284, 287, the court said: "Moreover, the almost universal test of the jurisdiction of a court of equity to issue injunctions is the absence of a legal or other remedy by which the complaining party might obtain the full relief to which the facts and circumstances may warrant." See Coulson v. Harris,43 Miss. 728; McDonald v. Murphree, 45 Miss. 705; Anderson v. Ingersoll, 62 Miss. 73; Board of Supervisors of Noxubee County v. Ames (Miss.), 3 So. 37; Purvis v. Robinson, 110 Miss. 64, 69 So. 673. *Page 28 
The only authority of the chancery court to enjoin the collection of taxes is Section 420 of the Code of 1930. That section provides that the chancery court shall have jurisdiction of suits by one or more taxpayers to restrain the collection of any taxes levied or attempted to be collected "without authorityof law." (Emphasis ours.) Where the action of the board is on a subject matter over which it had no jurisdiction, the chancery court has jurisdiction under Section 420. If the converse exists, as in the present case, the remedy by appeal is exclusive. Those principles were emphasized in Purvis v. Robinson, supra.
It is argued that Stuart was entitled to resort to a court of chancery because he had been denied due process before the State Tax Commission, such denial consisting in the failure of the Tax Commission statute to provide for a time and notice to the taxpayer of the hearing by it. It is true that the statute contains no such provision. Nevertheless, under the law there was no denial of due process. Due process in proceedings before boards and commissions is applied with more liberality in favor of the public than it is in private litigation. 12 Am. Jur. 307, sec. 612; Bourjois v. Chapman, 301 U.S. 183, 57 S.Ct. 691, 81 L.Ed. 1027; Lehigh Valley R.R. Co. v. Board of Public Utility Commissioners, 278 U.S. 24, 49 S.Ct. 69, 73 L.Ed. 161, 62 A.L.R. 805; Wadley Southern R. Co. v. Georgia, 235 U.S. 651, 35 S.Ct. 214, 59 L.Ed. 405.
In the Bourjois case, a statute of the state of Maine prohibited the sale and use in the state of cosmetic preparations unless registered with the State Board of Health and certain fees paid. It provided for no hearing by persons and corporations seeking to sell such preparations in the state; however, they were given a remedy in the courts after the Board of Health had acted, in which the protection of their rights was fully provided for.
In the Lehigh Valley Railroad case, a New Jersey statute authorized the State Public Service Commission to require the railroads of the state to eliminate certain *Page 29 
highway grade crossings. The expense of doing so was large. The statute made no provision for a hearing by the railroad companies before the Public Service Commission. The whole matter though, under the laws of the state, could be reviewed on certiorari. The Supreme Court held that the fact that no hearing was provided for before the Public Service Commission was not a denial of due process.
In the Wadley case, the Georgia statute authorized the imposition upon a railroad company of a penalty of $5,000 per day for violating an administrative order of the State Railroad Commission. The Supreme Court held that it did not deny the railroad due process because under another statute of the state the railroad company had a right to a judicial review of the validity of the order.
In Alabama Public Service Commission v. Mobile Gas Co.,213 Ala. 50, 104 So. 538, 41 A.L.R. 872, the decision was to the same effect.
In the Wheatley case, State ex rel. v. Wheatley, 113 Miss. 555, 74 So. 427, one of the questions involved was whether a taxpayer, the valuation of whose land had been increased by the Tax Commission at its equalization meeting, was denied due process because the Tax Commission statute provided for no notice or hearing before it. The court held there was no denial of due process because under Section 81, Code of 1906, he was authorized to appeal to the circuit court from the order of the board of supervisors approved by the Tax Commission at its equalization meeting. The court held one opportunity for a hearing was enough.
Stuart had three opportunities for a full hearing, one, when the tax rolls came back from the equalization meeting of the Tax Commission; two, under Sections 3191 and 3194 of the Code; three, on appeal from adverse decision of either of those meetings of the board to the circuit court. *Page 30